Citation Nr: 1032907	
Decision Date: 09/01/10    Archive Date: 09/13/10	

DOCKET NO.  08-29 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral degenerative disc disease with bilateral lower 
extremity radiculopathy. 

2.  Entitlement to an initial compensable evaluation for left 
(minor) carpal tunnel syndrome. 

3.  Entitlement to an initial evaluation in excess of 10 percent 
for right (major) cubital tunnel syndrome. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral syndrome. 

5.  Entitlement to an initial compensable evaluation for left 
ankle sprain. 

6.  Entitlement to an initial compensable evaluation for migraine 
headaches.  

7.  Entitlement to an initial compensable evaluation for 
onychomycosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 
2008.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as 
well as a May 2008 decision by the VARO in Waco, Texas.  

In his Notice of Disagreement received in April 2008, the Veteran 
brought to the RO's attention the fact that they had failed to 
adjudicate the issue of service connection for skin 
cancer/actinic keratosis.  Inasmuch as that issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred to 
the RO for appropriate action.  

Finally, this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify you 
if further action is required on your part.



REMAND

A review of the record in this case raises some question as to 
the current severity of the various service-connected 
disabilities presently at issue.  In that regard, based on a 
review of the claims folder, the Veteran last underwent a VA 
examination for compensation purposes in September 2007, 
approximately three years ago.  Significantly, at that time, no 
specialty examinations were undertaken.  Rather, the sole 
examination afforded the Veteran was a general medical 
examination.  

The Board observes that, during the course of an Informal Hearing 
Presentation in July 2010, the Veteran's accredited 
representative referenced various statements of the Veteran's 
wife, friends and coworkers to the effect that the Veteran's 
service-connected back condition was worse than that reflected at 
the time of his September 2007 VA examination.  Moreover, that 
same accredited representative requested that, given the 
increasing severity of the service-connected disabilities at 
issue, the Veteran be afforded an additional VA medical 
examination for the purpose of determining the current severity 
of those disabilities.  

Under the circumstances, and given that the Veteran's most recent 
VA examination for compensation purposes occurred approximately 
three years ago, the Board is of the opinion that an additional, 
more contemporaneous, VA examination or examinations would be 
appropriate prior to a final adjudication of the Veteran's claims 
for increased evaluations.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 294 (1993); see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
September 2007, the date of the Veteran's 
most recent VA examination, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded 
additional VA orthopedic, neurologic, and 
dermatologic examinations in order to more 
accurately determine the current severity 
of the service-connected disabilities at 
issue.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination or examinations without good 
cause may have an adverse affect on his 
claims.

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the severity 
of the Veteran's service-connected low back 
disability, left carpal tunnel syndrome, 
right cubital tunnel syndrome, right knee 
patellofemoral syndrome, and left ankle 
sprain, to include any and all limitation 
of motion, (e.g., flexion and/or 
extension), as well as any functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such as 
objective indications of pain or pressure 
on manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected orthopedic disabilities.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to the completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims for increased evaluations 
for service-connected lumbosacral 
degenerative disc disease with bilateral 
lower extremity radiculopathy, left (minor) 
carpal tunnel syndrome, right (major) 
cubital tunnel syndrome, right knee 
patellofemoral syndrome, left ankle sprain, 
migraine headaches, and onychomycosis.  
Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of a Statement of the Case (SOC) 
in August 2008.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



